Case 6:19-cv-00602-JDK-JDL Document 15 Filed 06/25/20 Page 1 of 2 PageID #: 90



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

STEVEN EDWARD VILLNAVE,                                   §
                                                          §
         Petitioner,                                      §
                                                          §
v.                                                        §
                                                                      Case No. 6:19-CV-602-JDK-JDL
                                                          §
DIRECTOR, TDCJ-CID,                                       §
                                                          §
         Respondent.                                      §

                  ORDER ADOPTING REPORT AND RECOMMENDATION
                      OF UNITED STATES MAGISTRATE JUDGE

         Petitioner Steven Edward Villnave, an inmate proceeding pro se, filed the above-styled

and numbered petition for writ of habeas corpus. This case was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On April 30, 2020, Judge Love issued

a Report and Recommendation (Docket No. 12), recommending that the petition be denied because

the case does not involve a protected liberty interest. Id. at 4.

         This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Petitioner did not file

objections in the prescribed period. 1 The Court therefore reviews the Magistrate Judge’s findings

1
  On May 11, 2020, Petitioner filed a Motion for Rehearing and requested an evidentiary hearing. Docket No. 13.
Judge Love denied the motion on June 22, 2020, because Petitioner did not show that a protected liberty interest was
at stake. Docket No. 14 at 1; see Malchi v. Thaler, 211 F.3d 953, 959 (5th Cir. 2000) (holding that the loss of the
opportunity to earn good time will not trigger constitutional protections). Even if Petitioner intended for his motion
for rehearing to serve as objections to the Magistrate Judge’s Report, the Court would have overruled the objections
for the same reason. See Malchi, 211 F.3d at 959; Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995) (“The loss of the


                                                    Page 1 of 2
Case 6:19-cv-00602-JDK-JDL Document 15 Filed 06/25/20 Page 2 of 2 PageID #: 91



for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

         Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 12) as the

findings of this Court.

         Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 12)

be ADOPTED. It is further

         ORDERED that the petition for a writ of habeas corpus is DISMISSED WITH

PREJUDICE.




            So ordered and signed on this
            Jun 25, 2020




opportunity to earn good-time credits . . . is a collateral consequence of Luken’s custodial status. Yet, such speculative,
collateral consequences of prison administrative decisions do not create constitutionally protected liberty interests.”);
Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997) (“Madison’s 30 day commissary and cell restrictions as
punishment are in fact merely changes in the conditions of his confinement and do not implicate due process
concerns.”).


                                                      Page 2 of 2
